       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 1 of 6




 1    MARK BRNOVICH                                   AUSTIN KNUDSEN
      ATTORNEY GENERAL                                MONTANA ATTORNEY GENERAL
 2    (Firm State Bar No. 14000)
 3
      Joseph A. Kanefield (No. 15838)                 David M. Dewhirst*
 4    Brunn (Beau) W. Roysden III (No. 28698)           Solicitor General
 5    Drew C. Ensign (No. 25463)                      215 N Sanders St.
      Anthony R. Napolitano (No. 34586)               Helena, MT 59601
 6    Robert Makar (No. 33579)                        Phone: (406) 444-4145
 7    2005 N. Central Ave                             David.Dewhirst@mt.gov
      Phoenix, AZ 85004-1592
 8    Phone: (602) 542-8958                           *pro hac vice granted
      Joe.Kanefield@azag.gov
 9
      Beau.Roysden@azag.gov                           Attorneys for Plaintiff State of Montana
10    Drew.Ensign@azag.gov
      Anthony.Napolitano@azag.gov
11
      Robert.Makar@azag.gov
12    Attorneys for Plaintiffs State of Arizona and
      Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and          No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                     PLAINTIFFS’ NOTICE AND
18           Plaintiffs,                              RESPONSE TO FEDERAL
                                                      DEFENDANTS’ NOTICE (DOC. 87)
19          v.
20   United States Department of Homeland
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 2 of 6




 1                              NOTICE/RESPONSE TO NOTICE
 2          Plaintiffs, the States of Arizona and Montana, hereby respond to Federal
 3   Defendants’ citation of California v. Texas, No. 19-840 (U.S. June 17, 2021), and
 4   arguments under the same (Doc. 87).
 5          According to Federal Defendants, California v. Texas “underscores that Arizona
 6   and Montana cannot establish standing” because their costs “are not fairly traceable to the
 7   policies that the States challenge, the February 18, 2021 ICE Memorandum,” and “the
 8   States have not met their evidentiary burden to establish that third parties will take any
 9   specific actions because of that memorandum.” Doc. 87 at 2. But Defendants’ reliance on
10   California v. Texas is not only unavailing, it also continues Federal Defendants’
11   remarkable evasions as to what the evidentiary record in this case actually establishes—
12   which, indeed, this Court has also recognized.          Federal Defendants’ notice should
13   therefore be rejected for four reasons.
14          First, the bulk of the acts and omissions at issue are not those of “third parties”
15   (Doc. 87 at 2), but rather those of Defendants themselves. When Defendants—contrary
16   to the unambiguous obligation of 8 U.S.C. § 1231(a)(1)(A)—refuse to deport recently
17   released felons with final orders of removal, it is their actions that cause the States to incur
18   community supervision cost. Not those of any “third party.” Nor was it third parties that
19   issued the Interim Guidance and Moratorium without complying with APA notice-and-
20   comment requirements.
21          Notably, this Court had little trouble recognizing that Defendants were the direct
22   cause of Plaintiffs’ injuries at the May 27 hearing: “[W]hat the evidence … shows is …
23   that Immigration and Customs Enforcement lifted detainers that were previously in place,
24   has not placed detainers on individuals that … they know or can know with ease are in
25   detention or incarceration that have final orders of removal and, most significantly, that
26   they have only removed some incredibly small number -- seven or ten – nonpriority
27   [cases].” 5/27/21 Tr. at 14-15 (emphasis added). Those are not the actions of “third
28   parties” but rather those of Defendants themselves. Defendants do not even attempt to



                                                    1
       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 3 of 6




 1   square this Court’s observations with their instant arguments.
 2          Second, the record is clear that the harms to the States are directly caused by change
 3   in substantive policies effectuated by the Interim Guidance, and not the pretextual “scarce
 4   resources” justification offered by the Interim Guidance or other governmental actions.
 5   As previously explained, the testimony of Acting ICE Phoenix Field Office Director
 6   Albert Carter directly establishes the causal chain between the Interim Guidance and the
 7   resulting harms to the States. See Doc. 79 at 2-3. Director Carter testified the “only factor”
 8   he could think of for the dropoff in 2/2021 was the enforcement priorities, he did not
 9   observe any contributing factor, and further that resource constraints were not responsible.
10   Id. at 3 (quoting Carter Deposition (Dkt. 79-1 Exhibit DD at 88:20-89:1)).
11          Similarly, Director Tae Johnson’s wee-hours email of February 4, 2021 belies
12   Defendants’ attempt to portray the relevant drop in deportations as anything other than the
13   predictable and intentionally sought effect of Defendants’ actions. Specifically—in the
14   clearest possible terms—Director Johnson commanded: “Effective immediately … only
15   those who meet the [Section B] priorities will be removed.” Dkt. 64 at 5 (emphasis added).
16   The causal chain from this unambiguous command and the subsequent and dramatic drop
17   in deportations is neither difficult to discern nor runs through the actions of third parties.
18   Moreover, Defendants’ filing today also notably continues their unbroken refusal to
19   acknowledge this crucial email and even attempt to offer any explanation of how it could
20   possibly be lawful.
21          This Court has similarly recognized the direct causal relationship between the
22   February 18 Interim Guidance and the resulting decreases in deportations. Specifically,
23   this Court has explained that “So, of 325 individuals who, before February 18th, would
24   have been put into immigration detention and removed, only seven have. Doesn’t that
25   sound like a prohibition on removal of anybody other than in the first three categories?”
26   5/27/21 Tr. at 19-20 (emphasis added). Defendants make no attempt to reconcile their
27   current causation arguments with this Court’s recognition of but-for causation.
28          Third, even as to third parties, California v. Texas still provides standing can be


                                                   2
       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 4 of 6




 1   established based on third-party actions where the “third parties will likely react in
 2   predictable ways.” Slip op. at 11 (quoting Department of Commerce v. New York, 139 S.
 3   Ct. 2551, 2566 (2019)).       Defendants’ policies have affirmatively signaled reduced
 4   enforcement, which has quite predictably resulted in dramatically increased border
 5   crossings as would-be immigrants react to the clear message encoded in the Interim
 6   Guidance (and Moratorium before that). As set forth by DHS’s own data in Figure 1
 7   below, the entirely predictable—and subsequently observed—effect of Defendants’
 8   actions was a drastic spike in CPB encounters beginning in February 2021 and continually
 9   ramping up thereafter. This Court has similarly recognized that “[T]he numbers [of
10   removals] seemed to have been declining from February 18th for each month through the
11   middle of April.” 5/27/21 Tr. at 21. Third parties may have reasonably noticed as well.
12          Fourth, Defendants’ apparent suggestion that the States’ decisions to enforce their
13   own criminal laws and sentences is some form of non-cognizable self-inflicted injury is
14   specious. Specifically, Defendants contend (at 2) that the States injury results from “the
15   obligation to provide community supervision pursuant to a state criminal sentence,” and
16   not the Interim Guidance. But the evidence is clear (and this Court has recognized) that
17   but for the Interim Guidance, hundreds of aliens with criminal convictions and final orders
18   of removal would be deported—obviating any need for the Plaintiff States to incur costs
19   of community supervision. Supra at 1. And the Defendants’ implicit premise—i.e., that
20   the State should simply elect not to enforce its criminal laws and decline to enforce the
21   criminal sentences imposed by their courts, and thereby avoid the harms of the Interim
22   Guidance—is, quite frankly, bizarre. Defendants unsurprisingly have not cited a single
23   decision where a State’s “decision” to carry out the final criminal sentences of its courts
24   has been held to be a form of self-inflicted injury that breaks the causal Article III standing
25   chain. There is no reason for this case to be the first. (But Defendants’ suggestion is
26   perhaps not too surprising as it comes from parties that regard carrying out the unequivocal
27   law-enforcement mandate of 8 U.S.C. § 1231(a)(1)(A) as being merely optional.)
28



                                                    3
       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 5 of 6




 1          Figure 1: CPB Encounters With Aliens Per Month
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22   Source: https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters.
23                                        CONCLUSION
24          For the foregoing reasons, Plaintiffs’ reliance on California v. Texas to defeat the
25   States’ standing is unavailing and directly contrary to the evidentiary record here.
26
27
28



                                                  4
       Case 2:21-cv-00186-SRB Document 88 Filed 06/17/21 Page 6 of 6




 1          RESPECTFULLY SUBMITTED this 17th day of June, 2021.
 2
 3                                              MARK BRNOVICH
                                                ATTORNEY GENERAL
 4
 5                                              By /s/ Anthony R. Napolitano
                                                   Joseph A. Kanefield (No. 15838)
 6                                                 Brunn W. Roysden III (No. 28698)
 7                                                 Drew C. Ensign (No. 25463)
                                                   Anthony R. Napolitano (No. 34586)
 8                                                 Robert J. Makar (No. 33579)
 9                                                   Assistant Attorneys General
                                                Attorneys for Plaintiffs Arizona and Arizona
10                                              Attorney General Mark Brnovich
11
                                                AUSTIN KNUDSEN
12                                              ATTORNEY GENERAL OF MONTANA
13                                              /s/ David M.S. Dewhirst (with permission)
                                                David M.S. Dewhirst*
14                                                Solicitor General
                                                *Pro hac vice granted
15
                                                Attorneys for Plaintiff State of Montana
16
17
18
19                                 CERTIFICATE OF SERVICE

20          I hereby certify that on June 17, 2021, I electronically transmitted the attached
21   document to the Clerk’s office using CM/ECF System for filing. Notice of this filing is
22   sent by email to all parties by operation of the Court’s electronic filing system.
23
                                         _/s/ Anthony R. Napolitano
24
25
26
27
28



                                                   5
